Citation Nr: 9933242	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral frostbite 
of the feet and flat feet.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Wilmington, Delaware Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
bilateral frostbite of the feet and bilateral flat feet as 
well as a TDIU.  

The Board notes that the veteran's representative contended 
in a September 1999 informal hearing presentation that clear 
and unmistakable evidence (CUE) had been made in the RO 
January 1974 rating decision.  More specifically, he 
contended that the rating decision was in error for failing 
to grant service connection for residuals of a gunshot wound 
to muscle group XIX.  The Board finds that this statement 
constitutes an inferred claim for service connection for 
residuals of a gunshot wound for muscle group XIX as well as 
a claim of CUE in the January 1974 rating decision.  As these 
issues have been neither procedurally developed nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board notes the veteran's testimony to having painful 
bunions at the September 1999 hearing.  See Transcript, p. 7.  

It has been held that a claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  Rodriguez v. 
West, No. 98-7087 (Fed. Cir. Aug. 25, 1999) (holding that the 
various provisions of section 3.155(a) dealing with informal 
claims do not deal with or authorize oral informal claims); 
see Brannon v. West, 12 Vet. App. 32 (1998); 38 C.F.R. 
§ 3.1(p).  That is, before an original claim for benefits can 
be adjudicated, the veteran must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id.  

The veteran has not specifically claimed entitlement to 
service connection for bunions of the feet.  He merely denied 
having flat feet and went on to talk about his current 
problems with bunions.  See Transcript, p. 7.  There is no 
evidence that either he or his representative has submitted a 
written statement indicating an intent to apply for service 
connection for bunions of the feet.  See Rodriguez v. West, 
No. 98-7087 (Fed. Cir. Aug. 25, 1999).  In addition, the 
Board notes that the veteran was given a diagnosis of tinea 
pedis during his admission to the Coatsville VAMC in December 
1997.  Because there has not been a prior disallowance of a 
formal claim in this case, the veteran's prior treatment 
records can not serve to constitute an informal claim as 
discussed by 38 C.F.R. § 3.157 (1999).  See Crawford v. 
Brown, 5 Vet. App. 33, 34-35 (1993).

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.  


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
frostbite of the feet and flat feet are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
frostbite of the feet and flat feet are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show complaints of foot pain in 
February 1973.  Examination revealed "Pes Planus 1?."  Arch 
support was prescribed.  There are no other service records 
on file documenting flat feet, frostbite, or any other foot 
disorder.  

There are no post-service medical records documenting 
complaints or diagnoses of bilateral frostbite of the feet or 
flat feet.  

In September 1999 a hearing before a Member of the Board was 
conducted.  The veteran testified, in pertinent part, that he 
thought his frostbite of the feet was due to loss of blood 
when he was shot in the service.  He denied ever having flat 
feet; he stated that he had bunions on his feet.  Transcript, 
p. 7.  He testified to swelling in his feet and that his feet 
hurt when he put shoes on.  Id.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for bilateral 
frostbite of the feet and flat feet must be denied as not 
well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide evidence that he is 
suffering from current bilateral frostbite of the feet or 
flat feet disabilities.  There are no post-service medical 
records documenting treatment or a diagnosis of bilateral 
frostbite of the feet or flat feet.  The veteran testified at 
the hearing that he had never had flat feet in his life.  
Transcript, p. 7.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of bilateral frostbite of the 
feet or flat feet, the Board finds that his claims of 
entitlement to service connection for bilateral frostbite of 
the feet and flat feet must be denied as not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).  

The veteran testified at the hearing that his frostbite of 
the feet was due to loss of blood after he had been shot 
while in the service.  Transcript, p. 7.  The veteran's own 
opinions and statements will not suffice to well-ground his 
claim.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  


The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of bilateral frostbite of the 
feet or flat feet.  Consequently, the Board concludes that 
the veteran's claims of entitlement to service connection for 
bilateral frostbite of the feet and flat feet are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of bilateral 
frostbite of the feet and flat feet are not well grounded, 
the doctrine of reasonable doubt has no application to his 
claims.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for bilateral frostbite of 
the feet and flat feet, the appeal is denied.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that, following the September 1999 hearing 
before a Member of the Board, additional evidence was 
submitted consisting of statements indicating that the 
veteran was currently enrolled in the Partial Hospitalization 
Program of the Washington D.C. VA due to a depressed state of 
mind.  It was noted that he had been attending regularly 
since the week of October 4, 1999.  He was noted as having 
multiple medical problems along with his current depression, 
and it was concluded that these conditions made it impossible 
for him to work.  The other statement refers to the veteran 
being enrolled in the above program for treatment of 
depression and poly-substance abuse.  

The Board is also of the opinion that a VA examination and a 
social industrial survey are warranted in this instance to 
clarify the veteran's current employability.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In view of the foregoing, the issue of entitlement to a TDIU 
is REMANDED to the RO for the following actions and 
development:



1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for entitlement to a TDIU.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain records pertaining to his 
treatment in the Partial Hospitalization 
Program of the Washington VA.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA social 
and industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as the result of all 
of his disabilities, including all 
service-connected and nonservice-
connected disabilities.  The social 
worker should also provide an opinion as 
to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.  





The social worker should also attempt to 
distinguish between the impact on 
employability resulting from the 
veteran's service-connected disabilities 
and the impact on employability resulting 
from any nonservice-connected 
disabilities, including drug and alcohol 
abuse.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the social worker prior 
and pursuant to the interview of the 
veteran.

3.  The RO should also schedule the 
veteran for a VA examination (or 
examinations, if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of his service 
connected left nephrectomy; splenectomy; 
transverse colectomy with 
hemigastrectomy, Billroth I anastomosis; 
status post thoracotomy, residuals of 
abdominal gunshot wound with retained 
foreign bodies in the left lung; tender 
scars; and post-operative incisional 
hernia.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  


Any further indicated special studies 
should be conducted.  The examiner(s) 
must be requested to express an opinion 
as to the impact of the manifestations of 
service connected left nephrectomy; 
splenectomy; transverse colectomy with 
hemigastrectomy, Billroth I anastomosis; 
status post thoracotomy, residuals of 
abdominal gunshot wound with retained 
foreign bodies in the left lung; tender 
scars; and post-operative incisional 
hernia on the veteran's ability to obtain 
and retain substantial, gainful 
employment.  

The examiner(s) should express an opinion 
whether any of the veteran's service-
connected disabilities, either alone, or 
in combination, render him unemployable.  

In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state.  

Any opinion(s) expressed as to the above-
listed service-connected disabilities 
should be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and medical opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a TDIU with consideration of 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, and 4.16 
(1999).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

